



August 3, 2018
PERSONAL AND CONFIDENTIAL
Tom Douglas Moeller
3113 Woodcreek Drive
Downers Grove, Illinois 60515


Re:    Special Retention Compensation


Dear Mr. Moeller:
In recognition of your continued service to FTD Companies, Inc. (the “Company”),
including its wholly-owned subsidiary Florists’ Transworld Delivery, Inc.
(“FTD”), the Company hereby provides to you an opportunity to earn certain
additional compensation (“Retention Compensation”) if you meet the requirements
set forth herein. This letter agreement (this “Letter”) sets forth the terms and
conditions of your Retention Compensation opportunity, including the
requirements that you must meet to receive each element of Retention
Compensation. This Letter will be effective, and you will be eligible for the
Retention Compensation, as of July 18, 2018 (the “Effective Date”), provided
that you sign and return the enclosed copy of this Letter to the Company on or
prior to August 3, 2018.
1.Retention Bonus Opportunity. If you remain in the continuous employ of the
Company until the first to occur of (a) the first anniversary of the Effective
Date, (b) the consummation of a Transaction, and (c) your Involuntary
Termination ((a), (b), or (c), as applicable, the “Retention Bonus Trigger”),
then you will be entitled to a cash bonus payout in an amount equal to
$200,000.00 (the “Retention Bonus”). If earned, the Retention Bonus will be paid
to you in a lump sum as soon as practicable (but no later than 60 days)
following the date on which the Retention Bonus Trigger occurs, contingent on
your satisfaction of the Release Conditions in the event the Retention Bonus
Trigger is your Involuntary Termination.


2.Transaction Bonus Opportunity. If you remain in the continuous employ of the
Company until the consummation of a Transaction, then you will be entitled to a
cash bonus payout in an amount equal to $200,000.00 (the “Transaction Bonus”),
provided that the Company enters into an agreement or agreements the
consummation of which would result in such Transaction (collectively, the
“Transaction Agreement”) no later than the second anniversary of the Effective
Date. If earned, the Transaction Bonus will be paid to you in a lump sum as soon
as practicable (but no later than 30 days) following the date of the
consummation of the Transaction. Notwithstanding the foregoing, if you
experience an Involuntary Termination and either (a) such Involuntary
Termination occurs prior to the second anniversary of the Effective Date, or (b)
the Company has, prior to the second anniversary of the Effective Date, entered
into the Transaction Agreement, and such





--------------------------------------------------------------------------------





Involuntary Termination occurs after such Transaction Agreement is entered into
but prior to the consummation of such Transaction or the termination of such
Transaction Agreement without the consummation of such Transaction, then you
will be entitled to receive the Transaction Bonus, which will be paid to you in
a lump sum as soon as practicable (but no later than 60 days) following date of
such Involuntary Termination, contingent on your satisfaction of the Release
Conditions.


3.Not in Lieu of and No Impact On Annual Cash Incentive Opportunity. For the
avoidance of doubt, the bonus opportunities described in this Letter are in
addition to, and not in lieu of, any annual cash incentive opportunity with the
Company that may otherwise be applicable to you.


4.Certain Defined Terms.


(a)
Involuntary Termination. For purposes of this Letter, “Involuntary Termination”
will mean a termination of your employment with FTD by the FTD “without cause”
or by you for “good reason,” in each case as defined in the Employment
Agreement, dated as of March 27, 2010, by and between FTD and you, as amended
(the “Employment Agreement”).



(b)
Transaction. For purposes of this Letter, “Transaction” will mean, collectively:
(i) a public offering or private placement of debt or equity securities of the
Company, provided that the gross proceeds thereof exceed $75,000,000; (ii) the
repayment or permanent refinancing of the outstanding debt under the Company’s
existing credit agreement; (iii)  the occurrence of any Change in Control (as
defined in the FTD Companies, Inc. Third Amended and Restated 2013 Incentive
Compensation Plan); or (iv) any other transaction that the Board of Directors of
the Company may hereafter determine should be treated as a Transaction for
purposes of this Letter.



5.Tax Withholding. The Company may withhold from any payments owed to you under
this Letter all federal, state, city or other taxes as may be required to be
withheld pursuant to any law or governmental regulation or ruling.
Notwithstanding any other provision of this Letter, the Company is not obligated
to guarantee any particular tax result for you with respect to any payment
provided to you hereunder, and you will be responsible for any taxes imposed on
you with respect to any such payment.


6.Section 409A. Sections 7(e), 7(f), and 7(g) of the Employment Agreement
(regarding Section 409A of the Internal Revenue Code of 1986, as amended) is
hereby incorporated by reference and made a part of this Letter.


7.Complete Agreement. This Letter, along with Sections 7(e), 7(f) and 7(g) of
the Employment Agreement, embodies the complete agreement and understanding





--------------------------------------------------------------------------------





between the parties with respect to the subject matter hereof and effective as
of its date supersedes and preempts any prior understandings, agreements or
representations by or between the parties, written or oral, which may have
related to the subject matter hereof in any way.


8.Successors and Assigns. This Letter will bind and inure to the benefit of and
be enforceable by you, the Company and your and the Company’s respective heirs,
executors, personal representatives, successors and assigns, except that neither
party may assign any rights or delegate any obligations hereunder without the
prior written consent of the other party. Notwithstanding the foregoing, you
hereby consent to the assignment by the Company of all of its rights and
obligations hereunder to (a) any successor to the Company by merger or
consolidation or purchase of all or substantially all of the Company’s assets or
(b) any affiliate of the Company, provided such successor or affiliate assumes
the liabilities of the Company hereunder.


9.Amendment and Waiver. The provisions of this Letter may be amended or waived
only with the prior written consent of the Company and you.


10.Governing Law. This Letter will be construed, interpreted and governed in
accordance with the laws of Illinois without reference to such state’s rules
relating to conflicts of law.


11.Counterparts. This Letter may be executed in separate counterparts, each of
which will be deemed an original, and both of which together will constitute one
and the same instrument.


[SIGNATURE PAGE FOLLOWS]







--------------------------------------------------------------------------------







Very truly yours,




FTD COMPANIES, INC.




By: /s/ Scott D. Levin
Name: Scott D. Levin
Title: Interim President & CEO
            






ACKNOWLEDGED AND AGREED, with the effect set forth above,




/s/ Tom Douglas Moeller
Recipient Name: Tom Douglas Moeller    


Date: August 3, 2018











